DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 1 is withdrawn in view of the amendment filed 18 November 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mogi (US 9,274,473 B2) in view of Inoue (8,867,980 B2).
Regarding claim 6, Mogi discloses an image forming apparatus (fig. 1) comprising: an image forming unit (PK) configured to form a toner image; a transferring portion (26) configured to transfer the toner image formed by the image forming unit (PK) onto a recording material (S) at a transferring nip portion (secondary transfer device 26 transfer the toner image formed by image forming station PK onto sheet S at a secondary transfer nip; fig. 1); a fixing unit (27A) comprising a first rotary member (302; fig. 2) and a second rotary member (304), 
Regarding claims 7-9, Mogi discloses wherein the reciprocation mechanism (470) is configured to move in the width direction at each conveyance of a predetermined number of sheets of the recording material (S) to the fixing nip portion (reciprocating mechanism 470 moves fixing unit 27A in the width direction after a predetermined number of sheets has passed; c. 9, ll. 47-48); further comprising an image bearing member (25; fig. 1) configured to bear a toner image, and a transfer member (26) configured to form the transferring nip portion to transfer the toner image on the image bearing member (25) to the recording material (c. 4, ll. 18-21), wherein the controller (460) is configured to control the reciprocation mechanism (470) to move the fixing unit (27A) in the width direction in a case where the recording material (S) is not at the transferring nip portion (CPU 460 may controls reciprocating mechanism 470 to move fixing unit 27A in the width direction during a sheet-interval when sheet is in fixing nip N, and not at the transferring nip portion; c. 9, ll., 60-63); wherein, in a single-sided image formation to form a toner image on only one side of the recording material (S), the controller (460) is configured to set 
Mogi is silent on during duplex image forming, moving the fixing unit a second moving amount, with respect to a sheet, during passage of a second surface of the sheet wherein the second moving amount is larger than a first moving amount during passage of the first surface of the sheet.
However, Inoue teaches during double-sided image formation (duplex mode)  a controller (120A) is configured to set a moving amount of a sheet with respect to a fixing unit (118) to a first moving amount (within a range of Nx~N’x) when fixing a sheet with a toner image formed on a first surface, and to set the moving amount to a second moving amount (Ny~N’y) larger than the first moving amount (during fixing of a first surface of a sheet during the duplex mode, the sheet is shifted a first reciprocation position, with respect to fixing unit 118, within a range of Nx~N’x and during fixing of a second surface of the sheet, the sheet is shifted a second reciprocation position, with respect to fixing unit 118, within a range of Ny~N’y, which is wider than the first reciprocating position; c. 8, ll. 30-39).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Mogi with the varying moving amounts for first and . 

Allowable Subject Matter
Claims 1, 3-5, and 10-12 are allowed.
The prior art does not disclose or suggest “wherein in a case of executing the double-sided image formation, the controller is configured to prohibit an operation of the reciprocation mechanism when the information acquired by the acquirer indicates that the recording material conveyed through the fixing unit is for fixing a toner image on the first surface thereof, and to allow the operation of the reciprocation mechanism when the information acquired by the acquirer indicates that the recording material conveyed through the fixing unit is for fixing a toner image on the second surface thereof” in combination with the remaining claim elements as recited in claims 1, 3-5, and 10-12. 

Response to Arguments
Applicant's arguments filed 18 November 2021, regarding independent claim 6,  have been fully considered but they are not persuasive.
Applicant agrees that Inoue discloses moving a sheet with respect to fixing unit 118 among first reciprocation positions Nx ~ N’x for one side of a sheet and second reciprocation positions Ny ~ N’y for another side of the sheet, and that “a distance (ΔLy) between the most spaced apart positions among the second reciprocation positions Ny ~ N’y is larger than a distance (ΔLx) between the most spaced apart positions among the first reciprocation positions Nx ~ N’x.” Response, p. 12. Applicant argues, however, that “Inoue is silent on regarding changing a movement amount (i.e. interval ΔS in FIG. 5) of the fixing unit 111.” Response, p. 12. Contrary to Applicant’s argument, Inoue teaches that a movement amount is calculated based on a lateral registration amount detected by lateral registration detection sensor 35 (c. 9, ll. 48-60 and fig. 4, step 11). This calculated movement amount, or lateral registration displacement amount, is calculated from the difference between the detection signal of lateral registration detection sensor 35 and the center position NO among the reciprocation positions Nx~N’x (c. 9, ll. 53-58). When an image is fixed on a first surface of a sheet, the sheet side end position is made to pass through a predetermined position among the first reciprocation positions Nx~N’x (c. 10, ll. 32-37) and when an image is fixed on a second surface of the sheet, the sheet side end position is made to pass through a predetermined position among the second reciprocation positions Ny~N’y (c. 10, ll. 37-41). Therefore, a second moving amount, to a predetermined position among second reciprocation positions Ny~N’y would be larger than a first moving amount to a predetermined position among first reciprocation positions Nx~N’x (figs. 6A-6C and 8A-8C). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852